      Case 2:19-cv-00098-MHT-GMB Document 18 Filed 04/09/19 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION




 GAVIN McINNES,
                         Plaintiff,
                         v.
 THE SOUTHERN POVERTY LAW CENTER,                                No. 2:19-cv-00098-MHT-GMB
    INC.,
                         Defendant.




      MOTION OF AMERICAN CIVIL LIBERTIES UNION, AMERICAN CIVIL
     LIBERTIES UNION OF ALABAMA, AND CENTER FOR CONSTITUTIONAL
      RIGHTS FOR LEAVE TO FILE AMICUS CURIAE BRIEF IN SUPPORT OF
                   DEFENDANT’S MOTION TO DISMISS

        The American Civil Liberties Union and American Civil Liberties Union of Alabama

(collectively, “ACLU”) and the Center for Constitutional Rights (“Center”) move this Court for

leave to file an amicus curiae brief in support of Defendant’s Motion to Dismiss, ECF 17.

        “District courts have inherent authority to appoint or deny amici which is derived from

Rule 29 of the Federal Rules of Appellate Procedure.” Mobile Cnty. Water, Sewer & Fire Prot.

Auth., Inc. v. Mobile Area Water & Sewer Sys., Inc., 567 F. Supp. 2d 1342, 1344, n.1 (S.D. Ala.

2008) aff’d, 564 F.3d 1290 (11th Cir. 2009). “Inasmuch as an amicus is not a party and does not

represent the parties but participates only for the benefit of the court, it is solely within the


                                                   1
      Case 2:19-cv-00098-MHT-GMB Document 18 Filed 04/09/19 Page 2 of 4



discretion of the court to determine the fact, extent, and manner of participation by the amicus.”

Resort Timeshare Resales, Inc. v. Stuart, 764 F. Supp. 1495, 1501 (S.D. Fla. 1991) (quotation

marks omitted).

          “The role of an amicus is to assist the court ‘in cases of general public interest by making

suggestions to the court, by providing supplementary assistance to existing counsel, and by

insuring a complete and plenary presentation of difficult issues so that the court may reach a

proper decision.’” Mobile Cnty., 567 F. Supp. 2d at 1344, n.1 (quoting Newark Branch, N.A.A.

C.P. v. Town of Harrison, N.J., 940 F.2d 792, 808 (3d Cir. 1991)). Courts have explained that

“[a]n amicus brief should normally be allowed when . . . the amicus has an interest in some other

case that may be affected by the decision in the present case . . . or when the amicus has unique

information or perspective that can help the court beyond the help that the lawyers for the parties

are able to provide.” Ryan v. Commodity Futures Trading Com’n, 125 F.3d 1062, 1063 (7th Cir.

1997) (Posner, C.J.).

          The American Civil Liberties Union is a nationwide, nonprofit, nonpartisan organization

with more than 4 million members and supporters dedicated to defending the principles

embodied in the Constitution and our nation’s civil rights laws. The ACLU of Alabama is a state

affiliate of the ACLU. The ACLU and the ACLU of Alabama have frequently appeared before

courts throughout the country in First Amendment cases, both as direct counsel and as amicus

curiae.

          The Center for Constitutional Rights is a national non-profit legal, educational, and

advocacy organization dedicated to advancing and protecting the rights guaranteed by the United

States Constitution. Founded in 1966 by attorneys representing civil rights and racial justice

activists in the South, the Center has litigated numerous landmark cases under the First



                                                   2
      Case 2:19-cv-00098-MHT-GMB Document 18 Filed 04/09/19 Page 3 of 4



Amendment of the United States Constitution. See Dombrowski v. Pfister, 380 U.S. 479 (1965)

(anti-sedition prosecutions of civil rights activists chilled First Amendment rights); Kinoy v.

District of Columbia, 400 F.2d 761 (1968) (free speech rights in courtroom); Soglin v. Kauffman,

418 F.2d 163 (1969) (upholding rights of students expelled for lawful protest); Capitol Police v.

Jeannette Rankin Brigade, 409 U.S. 972 (1972) (right to demonstrate on Capitol steps); Texas v.

Johnson, 491 U.S. 397 (1989) (flagburning during political protest is protected speech).

       This case involves a significant First Amendment issue: the preservation of a pleading

standard in defamation cases that satisfies the First Amendment. The ACLU and the Center are

well-positioned to submit an amicus brief on this issue. The ACLU has defended against

defamation cases that improperly infringe upon First Amendment rights, both as counsel and

amicus. See, e.g., Green Grp. Holdings, LLC v. Schaeffer, No. CV 16-00145-CG-N, 2016 WL

6023841 (S.D. Ala. Oct. 13, 2016); Order, Energy Transfer Equity, LP v. Greenpeace

International, No. 1:17-cv-00173-BRW (D. N. Da. Feb. 14, 2019). As noted above, the Center

has litigated numerous landmark First Amendment cases. In addition, proper resolution of this

case is of immense concern to the ACLU and the Center, their civil rights clients seeking justice,

and their members and donors.

       Counsel for amicus has reached out to the parties concerning the filing of their amicus

brief. Defendant consents to the filing, and Plaintiff opposes. If this motion is granted, there will

be no delay in the proceedings. The proposed amicus brief and a proposed order are submitted as

exhibits to this motion.

                                               Respectfully submitted,

                                                      /s/ Randall C. Marshall
                                                      Randall C. Marshall
                                                      Brock Boone
                                                      ACLU Foundation of Alabama

                                                  3
      Case 2:19-cv-00098-MHT-GMB Document 18 Filed 04/09/19 Page 4 of 4



                                                     P.O. Box 6179
                                                     Montgomery, AL 36106
                                                     T. 334. 420.1741
                                                     rmarshall@aclualabama.org
                                                     bboone@aclualabama.org


                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 9, 2019, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties for whom counsel has entered an appearance by

operation of the Court’s electronic filing system. Parties may access this filing through the

Court’s system. I certify that a copy of the foregoing has been served by ordinary U.S. Mail upon

all parties for whom counsel has not yet entered an appearance electronically: None.


                                                             /s/ Randall C. Marshall
                                                             Randall C. Marshall




                                                 4
